I concur in judgment only. This case turns on the definition of a "motor vehicle," rather than the meaning of "strikes," as both are used in the policy. In my opinion, any distinction between "hits," "strikes" and "physical contact" is meaningless semantics with no real impact on the outcome of this case. Likewise, there is no need to consider whether or not these terms are broad enough to include within their parameters "indirect contact." This focus is important because of the limiting effect it will have on future application of our decision.
As the majority in Greer, supra, notes, the load or cargo of a vehicle is part of that vehicle until removed by an intervening human or other physical force. *Page 184 
I further agree with Greer 's rationale that for purposes of interpreting this and similar insurance contracts, the load remains part of the vehicle until it comes to rest. This characterization, based on momentum, has a legal as well as a physical basis, for once the part comes to rest, it may come into physical contact with an insured or a vehicle occupied by an insured, but a stationary part cannot actively strike a moving person or vehicle. In other words, even if "parts is parts," i.e., once a part, always a part, once all momentum is lost, the focus would shift to a hit, strike, and physical-contact analysis to determine coverage. As indicated above, I do not believe such an analysis is needed here, however.
Because I would hold, as a matter of law, that a motor vehicle component or cargo is an integral part of a "motor vehicle" within the meaning of the term under this insurance contract, unless and until it is separated from the vehicle and
comes to rest, appellee was not entitled to summary judgment. In my opinion, there can be no question that the motor vehicle,i.e., falling cargo, struck the appellant. Accordingly, I concur in this court's reversal.